LACOMBE, Circuit Judge.
The brief epitome filed as a bill of particulars is wholly insufficient. Complainant is entitled to one which will show the items with reasonable fullness. It is assumed that the only items of injury are those set forth in the epitome, viz.: (a) Increase of cost of books purchased; (b) profit on lost sales; and (c) expenses incurred in defending litigations.
(a) The names of the persons from whom the books were bought need not be given, but defendants are entitled to have particulars which will distribute the purchases in time, giving the figures for each week or month, and indicating what the books were, so far as complainant’s records may enable them to. The precise aggregate figures given in the epitome indicate that they are a summary of items already prepared, and such items are the “particulars” which complainants should file.
(b) Profit on lost sales: The mere statement that this amounts to $35,000 is wholly insufficient. The court will not now undertake to prescribe just how the particulars of this claim should be stated. Defendant may submit a form; but it should be sufficiently detailed to enable the $35,000 to be divided properly between copyrighted and un-copyrighted books, and also to be distributed in time as in the case of (a).
(c) The items of expenses of litigation should be given. The statement that they are “about $10,000” in two suits will not do. It should at least appear how much was expended in each suit, and within what time limits.